DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 04/11/2022, is acknowledged.  Amendments to the specification have not been entered (see below). 
Claims 1, 4, 9-19, 22, 30-36 are pending in this action.  Claims 2-3, 5-8, 20-21 and 23-29 have been cancelled previously.  Claims 1, 9-10, 30, 32 have been amended.  Claims 1, 4, 9-19, 22, 30-36 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed April 29, 2018, is a 371 of PCT/IL2016/51168, filed October 28, 2016, which claims benefit of provisional U.S. Application No. 62/367,952, filed July 28, 2016, and U.S. Application No. 62/247,972, filed October 29, 2015.  

Specification
The amendments to the specification are objected to because of the following informalities: 
Instant specification teaches “volatile non-polar liquid compound includes alcohols” (Para. 0006) that is unclear, because, as stated previously, alcohols are polar, since they have oxygen-hydrogen bonds, which allow alcohol molecules to attract each other through hydrogen bonds.  Since oxygen atoms are much more electronegative than hydrogen atoms, the oxygen-hydrogen bond is especially polar (see Wikipedia).  
Further, the specification teaches that “at least one volatile compound includes a 3-carbon or higher alcohol” (Para. 0011).  In the present case, it is unclear to which volatile compound (polar OR non-polar) said statement refers.  
Additionally, the specification teaches (Para. 0035) “volatile non-polar liquid compound 12 includes one or a mixture of essential oils, alcohols (3-carbon and higher alcohols) and the like”.
Applicant has submitted amendments to Para. 0035 as “volatile non-polar liquid compound 12 includes one or a mixture of essential oils, alcohols (4-carbon and higher alcohols) and the like”.
Therefore, in view of specification it is unclear which alcohols can be used as “volatile non-polar liquid compound” and/or “volatile compounds”.  Clarification is required.  Therefore, the amendments to the specification have not been entered.  

Claim Objections
Claim 36 is objected to because of the following informalities:  Claim 36 comprises the typographic error “to allows” that needs to be corrected to “to allow”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 9-19, 22, 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claims 1 and 32 recite the limitation “the material that is coated is a fiber material or is selected from the group consisting of wood chips, woven or non-woven cloth, ..., paper...” that is unclear.  In the present case, it is noted that the limitation “woven or non-woven cloth” is understood as any cloth.  Further, it is noted that cloth and paper include fibers.  Therefore, the scopes of said claimed are not clear.  Clarification is required.  
Newly amended claim 1 recites the term “configured to decrease the rate of the release ...relative to the rate of release with a material not coated” that is not reasonably clear   In the present case, it is unclear what material should be used for said comparison – any non-coated material (i.e., “a material”) OR this refers to the material to be used as uncoated and coated.  Similar is applied to claim 32.  Clarification is required.
As stated previously, claims 10-13 are unclear, because the compound (i.e., volatile non-polar liquid compound) is defined as a mixture (i.e., comprising).  Clarification is required.  
Claim 30 recites the limitation “for a decreased rate of release of vapors” that is unclear, because it is unclear compare to what composition/articles said decrease rate should be estimated/defined.  Clarification is required. 
Claim 33 recites the limitation “mixing ... comprises a plurality of .. compounds” that is unclear, because “mixing/process” is defined as “a plurality of compounds”.  Clarification is required.  
Claim 34 (dependent on claims 32 and 33) recites the limitation “said stirring”.  Claims 32 and 33, however, do not include or identified the use of “stirring".  Thus, there is insufficient antecedent basis for said limitation in the claim.  Therefore, the metes and bounds of the claim 34 cannot be determined.  Clarification is required.  
Claims 4, 9, 14-19, 22, 31, 35-36 are rejected as being dependent on rejected independent claims 1, 30, 32 and failing to cure the defect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 12-14, 16-17, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGree) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore).  
As a preliminary matter, it is noted that the term “operably associated with a hydrophobic material” is viewed merely as “mixed with hydrophobic material” (see Specification Para. 0009). 
McGee teaches compositions providing controlled release of an essential oil having pesticidal or fungicidal activity, wherein said compositions comprise a carrier material for said essential oil and a component that controls the release of said essential oil from the carrier material (Abstract; Para. 0006-0007, 0026).  McGee teaches that said compositions may include carrier materials and volatile non-polar liquid compounds associated with said carrier material (Para. 0005-0007).  
McGee further teaches that said compositions may include (i) hydrophobic silica, sand as auxiliary agents (Para. 0020); talc, vermiculite, calcium carbonates as carrier materials, wherein said carrier materials may be in form of particles; minerals, e.g., clay, wood shavings (Para. 0022 as applied to claims 1, 4, 31). 
McGee teaches the use of such volatile compounds as essential oils extracted form plants (Para. 0007 as applied to claim 9), cinnamic alcohol (C9H10O; see Wikipedia) and/or geraniol (Para, 0007, 0031 as applied to claim 10), pyrethrin (Para. 0007 as applied to claim 12).  
McGee teaches that said compositions may include a carrier oil (Para. 0009 and 0016 as applied to claim 13); e.g., such non-vegetable oil as mineral oils (Para. 0016 as applied to claim 14).  
McGee teaches that said compositions can be prepared by mixing with stirring the oil component(s) with carrier/support material until the liquid portion is well incorporated into the supporting material (Example 1 as applied to claims 32-35).
McGee teaches that said compositions can be contained in a sachet/bag that allows egress of the essential oil, such that when the composition is placed in an environment, it will release the essential oil to the environment in a slow and controlled manner (Para. 0025 as applied to claims 17, 30, 36).  
Though McGee teaches the use of such hydrophobic material as hydrophobic silica, McGee does not specifically teach the use of hydrophobic carrier materials for the compositions comprising carrier oils and essentials oils (claim 1).  McGee also does not teach the use of canola oil as a carrier oil (claim 16).  
Mysore teaches that the use of hydrophobized vermiculite (i.e., mixed with carnauba wax) allows increasing sorption of oils, e.g., mineral oils, canola oil by said hydrophobized matrix (Abstract; Page 2645, right; Page 3646, right).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try hydrophobic carrier materials, e.g., such as hydrophobized vermiculate, as taught by Mysore, preparing compositions taught by McGee.  One would do so with expectation of beneficial results, because that would provide improved sorption of carrier oils to the carrier matrix and slow controlled release of the essential oil from said carrier matrix.  It also would have been obvious to one of ordinary skill in the art to use canola oil (i.e., vegetable oil) as taught by Mysore, because Mysore teaches that the hydrophobic carrier material, e.g., such as hydrophobized vermiculate, has high adsorptive capacity to canola oil.  

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore), and further in view of Rolf, US 5,142,817.
The teachings of McGee and Mysore are outlined above.  McGee does not teach the volatile compound comprises a pheromone (claim 11).
Rolf teaches a protective wrap for trees and other plants (Title) comprising a flexible tape backing composed of a water insoluble polymeric sheet, and wherein to the backing is applied a matrix comprising a biologically active composition dispersed therein (Abstract).  Rolf teaches that said matrix serves as a reservoir for an agency to repel or kill pests and protect the plants, given that during the use said protective composition is released to the surface of the tape and to the surface of the plant to which the tape is applied (Col. 4, Lns. 12-16).  To this end, Rolf further teaches that the protective composition may include a pheromone for attracting a particular species that is beneficial to the plant and which is a predator to another species that cause damage to the plant (Col. 4, Lns. 21-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pheromones as taught by Rolf in compositions taught by McGee and Mysore, because that would allow repealing undesired insects.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (IDS?? hereinafter referred to as Mysore), and further in view of Bessette et al.,.
The teachings of McGee and Mysore are outlined above.  Though McGee teaches the use of a mineral oil as the carrier oil, McGee does not specifically teach the use of paraffin oil as a carrier oil (Claim 15).
Bessette teaches compositions for controlling house dust mites and comprising plant essential oils as repellants (Title; Pages 1 and 4).  To this point, Bessette specifically teaches that said compositions comprising plant essential oils as repellants also include inert dispersible liquid diluent carrier such as paraffin(s) (e. g. petroleum or mineral oil fractions), as well as inert dispersible finely divided solid carriers such as kaolin(s), clays, vermiculite, silica, calcium carbonate, talc, etc. (Page 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try paraffin oil as a carrier oil as taught by Bessette in compositions taught by McGee and Mysore.  One would do so with expectation of beneficial results, because Bessette teaches the compounds that can be used for providing homogeneous mixture of carrier materials and essential oils used as an active agent. 

Claims 1, 17-19 and 22 lack an inventive step under PCT Article 33(3) as being obvious over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643-2653 (hereinafter referred to as Mysore), and further in view of Sakurada et al., US 6,159,489 (cited in IDS; hereinafter referred to as Sakurada). 
The teachings of McGee and Mysore are outlined above.  McGee does not teach the bag that is permeable to volatile non-polar liquid compound is a polyolefin bag (Claim 18) comprising polyethylene material (Claim 19), or polypropylene (Claim 22).  
Sakurada teaches a reservoir type dispenser, which permits, during application, stable sustained release of a pheromone (i.e., volatile compound; see instant specification Para. 011) over a long period of time (Abstract; Col. 4, Lns. 12-15).  Sakurada teaches that said dispenser is a bag-shaped dispenser that is permeable to said volatile compound, and may include polyolefin materials, e.g., polyethylene and/or polypropylene (Col. 18, Ln. 59-Col. 19, Ln. 8), and/or a polyester material (Fig. 2; Col. 15, Lns. 11-16),. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials taught by Sakurada in permeable bags taught by McGee and Mysore.  One would do so with expectation of beneficial results, because Sakurada teaches that said materials can be used to make composite bags with controlled permeability to specific volatile compound and/or providing slow-release profile of said compound from the composite. 

Claims 1, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore), and further in view of Radwan et al, US 5,688,509 (cited in IDS; hereinafter referred to as Radwan). 
The teachings of McGee and Mysore are outlined above.  McGee does not teach teaches the use of a cloth/fabric, paper, or fiber.   
Radwan teaches controlled-release insect repellent devices, which comprises an insect repellent composition contacting a substrate and remain useful for desired period of time (Abstract; Col. 1, Ln. 33 – Col. 2, Ln. 6).  To this end, Radwan teaches that rate of release of vapors of a compound having the ability to repel insects (e.g., essential oils) may be adjusted by the addition of a controlled-release agent (Col. 2, Ln. 34 – Col. 3, Ln. 18).  Radwan further teaches that substrates, upon which the precursor mixture may be applied, include such materials as cloth, paper, molded fibers (Col. 4, Lns. 28-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try carrier materials taught by McGee and Mysore in form of cloth, paper, or fibers as taught by Radwan, because that would provide a large variety of products/articles having pesticidal or fungicidal activity.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grewe, DE19824680A1 (cited in IDS) - teaches the use of ethereal oils in depot form for control of mites, wherein (i) said ethereal/essential oils are dissolved or adsorbed in a solid matrix and slowly released; and (ii) said depot comprises porous, adsorptive hydrophobic substances such as zeolites, ion exchange resin, porous polymers, inert granular activated carbons.  Grewe teaches that one can use glass fiber impregnated with essential oil, and also teaches that essential oil in the depot form can be hanged in a gas-permeable fabric bag (Abstract; Pages 2-3).
WO2015/150595A1 (cited in IDS)-  teaches a diffuser (i) comprising a powdery or granular matrix that is impregnated or mixed with active compounds (here as insect attractant), and (ii) is arranged inside a bag or container, which is partially or entirely formed by a permeable membrane via which the vapors of the active compounds diffuse (Abstract), and wherein said bag may comprise polyethylene membrane as the material permeable to the vapors of volatile active compounds (Examples 1, 3 and 4).  
US 4,923,119 (cited in IDS) – teaches a bag-like dispenser that contains a pheromone compound and provides a sustained release of said pheromone compound at a uniform emission rate over a long period of time (Abstract; Col. 1, Lns. 6-11), and wherein said bag-like dispenser body is formed of a specific polymeric laminate film having at least two layers comprising such (co)polymers as polyvinylidene chloride, polyesters, and polyolefins (Abstract; Col. 3, Ln. 60 - Col. 4, Ln. 5), e.g., polyethylene and/or polypropylene (Col. 5, Lns. 23-54).

Response to Arguments
Applicant's arguments, filed on 04/11/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to the rejections to address newly introduced amendments and to clarify the position of the examiner.
Further, the examiner maintains the position that one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.   In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is controlled release compositions/articles comprising hydrophobic material and a non-polar liquid compound(s) and their use for controlling/repelling/attracting specific species.   
McGee teaches compositions that may include (i) hydrophobic silica, sand, talc, vermiculite, calcium carbonates; (ii) volatile compounds, e.g., essential oils extracted from plants, cinnamic alcohol and/or geraniol, pyrethrin, which may be used in combination with carrier oil, e.g., non-vegetable oil/mineral oils; wherein said compositions/articles can be placed in a sachet/bag providing a slow and controlled release of said essential oils/compounds to the environment. 
Mysore teaches that the use of hydrophobized vermiculate to increase the adsorptive capacity to oil, e.g., canola oil.  
Rolf teaches the use of pheromone for attracting a particular species that is beneficial to a plant, and which is a predator to another species that cause damage to the plant.
Bessette teaches the use of plant essential oils/repellants in combination with paraffin(s), and such carriers as kaolin(s), clays, vermiculite, silica, calcium carbonate, talc, etc. for providing homogeneous mixture of carrier materials and essential oils used as an active agent. 
Sakurada teaches composite bags (i.e., bag-shaped dispensers) that include polyolefin materials and provide slow-release profile of volatile compounds from said composite bag. 
Radwas teaches the use of cloth/fabric, paper, molded fibers as a substrates upon which a precursor mixture (e.g., insect repellent composition ) may be applied to be used as a controlled-release insect repellent devices.
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references to be used for the same purpose.   
To this point, it should be noted that the Supreme Court decided (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)) that:
the obviousness analysis needs not seek out precise teachings directed to the subject matter of the challenged claim and can take into account the inferences and creative steps that one of ordinary skill in the art would employ.  
the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  
it is error to look only the problem the patentee was trying to solve.   Any need or problem known in the field of endeavor at the time of invention and addressed by the prior art can provide a reason for combining the elements in the manner claimed.  
it is error to assume that one of ordinary skill in the art in attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.  Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases one of ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of a puzzle (one of ordinary skill in the art is not automaton).  
it is error to assume that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try”. 
Applicant is advised to clarify the structure of claimed composites/articles as well as compounds included in said compositions/articles and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615